Case 1:18-cr-00845-PKC Document 36 Filed 11/27/19 Page 1 of 1

 

Southern District
F e der al Defenders 52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392
David E. Patton sn ae vere
Executive Director Atrorney-in-Charge

and Averney-teChief

November 27, 2019
BY ECF

Honorable P. Kevin Castel
United States District Judge
Southern District of New York

Re: United States v. James Woodson
18 Cr. 845 (PKC)

Dear Judge Castel,

As discussed at our appearance before the Court yesterday, I write to
request that James Woodson be permitted to travel Lynchburg, Virginia, prior to
his surrender date, in order to visit his sister. If the Court approves this request,
Mr. Woodson will provide more specific travel information to Pretrial Services
when he is able to make those arrangements, Thank you for consideration of this
request.

Respectfully submitted,

/s/ Sarah Baumgartel
Sarah Baumgartel
Assistant Federal Defender
Tel.: (212) 417-8772

ce: AUSA Louis Pellegrino (by ECF)

Application Granted.

So Ordered: Ai | /; [A ?- ‘7

Hon, P. Kevin Castel, U.S.D.J.

 
